     3:20-cv-02850-JMC          Date Filed 02/23/21       Entry Number 14        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Jeremy Smith,                       )
                                    )                 Civil Action No.: 3:20-cv-02850-JMC
                                    )
                     Plaintiff,     )
                                    )
              v.                    )                       ORDER AND OPINION
                                    )
                                    )
Michelin Tire Corporation,          )
                                    )
                                    )
                     Defendants.    )
____________________________________)

       Currently before the court is Plaintiff Jeremy Smith’s Motion to Remand to State Court.

(ECF No. 5.) Defendant Michelin Tire Corporation (“Michelin”) filed a Response in Opposition

to the Motion.1 (ECF No. 10.) For the following reasons, the court DENIES Plaintiff’s Motion to

Remand. (ECF No. 5.)

            I.     RELEVANT FACTUAL AND PROCEDURAL BACKRGOUND2

      Plaintiff is a former employee of Michelin. (ECF No. 1-1 at 1 ¶ 1.) Before working at

Michelin, he “suffered a serious left leg injury” in 2007, leaving him with chronic leg pain. (Id. ¶

6.) He also received treatment from two chiropractors for back pain. (Id.) Thereafter, during a pre-

employment physical exam for Michelin, Plaintiff checked “yes” on a questionnaire for a leg

injury, “but omitted back pain,” although he later “verbally told the examining physician . . . of his

back pain.” (Id. at 2 ¶ 10.) While he worked at Michelin, Plaintiff suffered at least two injuries in

the workplace in 2014, the second of which resulted in his “permanent[] and total[] disab[ility.]”



1
  Defendant states it was “incorrectly identified in the Complaint as Michelin Tire Corporation”
instead of “Michelin North America, Inc.” (ECF No. 10 at 1.)
2
  The following facts are taken from the Complaint. (ECF No. 1-1.)



                                                  1
     3:20-cv-02850-JMC           Date Filed 02/23/21       Entry Number 14         Page 2 of 10




(See id. at 1-3.) Because of his employment with Michelin, Plaintiff began receiving long-term

disability (“LTD”) benefits through Prudential Insurance Company of America (“Prudential”). (Id.

at 4 ¶ 28.) However, Michelin terminated Plaintiff “for allegedly not disclosing medical

information during his pre-employment physical examination.” (Id. ¶ 29.) Plaintiff’s LTD benefits

through Prudential continued for a time until Michelin informed Prudential that Plaintiff was

terminated for cause, and his LTD benefits “should have been terminated at the time his

employment was terminated. Michelin [would] not backdate termination of LTD benefits since

Prudential was never informed.” (Id. ¶ 32.)

      Michelin’s actions spurred Plaintiff to bring the instant suit alleging state law claims of

fraud, negligence, and unfair and deceptive trade practices against Michelin. (ECF No. 5-1 at 5.)

In August 2020, Defendant removed this matter to federal court. (ECF No. 1.) Plaintiff then filed

a Motion to Remand, arguing the Employee Retirement Income Security Act (“ERISA”) did not

preempt his state law claims against Michelin. (See ECF No. 5.) Plaintiff insists this case “is not

an ERISA lawsuit against Prudential, rather it is a lawsuit against Defendant for its fraud,

negligence, and unfair and deceptive trade practices.” (ECF No. 5-1 at 5.)

                                     II.      LEGAL STANDARD

      A party seeking to remove a case from state to federal court bears the burden of

demonstrating that jurisdiction is proper at the time it files its petition for removal. Caterpillar Inc.

v. Lewis, 519 U.S. 61, 73 (1996). If federal jurisdiction is doubtful, remand is necessary. Mulchaey

v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994); see Marshall v. Manville Sales

Corp., 6 F.3d 229, 232 (4th Cir. 1993) (noting Congress’s “clear intention to restrict removal and

to resolve all doubts about the propriety of removal in favor of retained state court jurisdiction”);

see also Auto Ins. Agency, Inc. v. Interstate Agency, Inc., 525 F. Supp. 1104, 1106 (D.S.C. 1981)




                                                   2
     3:20-cv-02850-JMC          Date Filed 02/23/21       Entry Number 14           Page 3 of 10




(citations omitted).

      The right to remove a case from state to federal court derives solely from 28 U.S.C. § 1441,

which provides that “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.” Absent jurisdiction based on the presentation of a federal question, see 28

U.S.C. § 1331 (2012), a federal district court only has “original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of different States[.]” 28 U.S.C. § 1332(a).

                                          III.    ANALYSIS

       Plaintiff contends the court lacks subject matter jurisdiction because ERISA does not

preempt his state law claims, and, consequently, no federal question arises from his causes of

action. (ECF No. 5-1 at 6.) In response, Defendant stresses that Plaintiff’s claims in fact “spring

from Plaintiff’s participation in and Defendant’s role in administering” Michelin’s employee

benefits plan, which in turn demonstrates that “ERISA preempts each of Plaintiff’s state law

claims.” (ECF No. 10 at 2.) To determine whether Plaintiff’s state law claims are preempted by

ERISA, the court must first determine if ERISA coverage encompasses Michelin’s employee

benefits plan.

       A. ERISA Coverage

       ERISA applies to employee benefit plans that an employer “engaged in commerce or in

any industry or activity affecting commerce” establishes or maintains. 29 U.S.C. § 1003(a)

(2012). ERISA defines a benefit plan as:

       Any plan, fund, or program which was heretofore or is hereinafter established or
       maintained by an employer or by an employee organization, or by both, to the




                                                   3
     3:20-cv-02850-JMC            Date Filed 02/23/21     Entry Number 14         Page 4 of 10




       extent that such plan, fund, or program was established or is maintained for the
       purpose of providing for its participants or their beneficiaries, through the purchase
       of insurance or otherwise (a) medical, surgical, or hospital care or benefits[.]

Id. In Custer v. Pan American Life Ins. Co., 12 F.3d 410 (4th Cir. 1993), the Court of Appeals for

the Fourth Circuit set forth the test to determine if ERISA governs a policy plan. The Fourth Circuit

stated that “[f]or ERISA to apply, there must be (1) a plan, fund or program, (2) established or

maintained, (3) by an employer, employee organization, or both, (4) for the purpose of providing

a benefit, (5) to employees or their beneficiaries.” Id. at 417 (citations omitted).

       The Fourth Circuit further observed in Custer that “the establishment of a[n] [ERISA] plan

may be accomplished through the purchase of insurance,” id. (citing 29 U.S.C. § 1002(1)), and

that “[t]he existence of a[n] [ERISA] plan may be determined from the surrounding circumstances

to the extent that a ‘reasonable person could ascertain the intended benefits, beneficiaries, source

of financing, and procedures for receiving benefits.’” Id. (quoting Donovan v. Dillingham, 688

F.2d 1367, 1373 (11th Cir. 1982)). But the Fourth Circuit also clarified:

       [T]he purchase of every insurance policy does not automatically establish a welfare
       benefit plan under ERISA. The Department of Labor has issued regulations stating
       that if the employer merely facilitates the purchase of a group insurance policy paid
       for entirely by the employees, the employer is not establishing a plan. There must
       be some payment and manifestation of intent by the employer or employee
       organization to provide a benefit to the employees or the employees’ beneficiaries.

Id. at 417 (citations omitted).

       These regulations preclude certain group insurance programs from ERISA coverage if they

meet four requirements:

       (1) No contributions are made by the employer or employee organization;
       (2) Participation in the program is completely voluntary for employees or members;
       (3) The sole functions of the employer or employee organization with respect to the
       program are, without endorsing the program, to permit the insurer to publicize the
       program to employees or members, to collect premiums through payroll deductions
       or dues checkoffs and to remit them to the insurer; and




                                                  4
     3:20-cv-02850-JMC         Date Filed 02/23/21      Entry Number 14        Page 5 of 10




       (4) The employer or employee organization receives no consideration in the form
       of cash or otherwise in connection with the program, other than reasonable
       compensation, excluding any profit, for administrative services actually rendered
       in connection with payroll deductions or dues checkoffs.

29 C.F.R. § 2510.3-1(j) (2010). For ERISA to apply, “[t]here must be some payment and

manifestation of intent by the employer or employee organization to provide a benefit to the

employees or the employees’ beneficiaries of the type described in 29 U.S.C. § 1002(1).” Moore

v. Life Ins. Co. of N. Am., 278 Fed. App’x. 238, 239 (4th Cir. 2008).

       But although the Fourth Circuit has recognized exceptions to ERISA coverage provided by

these regulations, it also has maintained: “With few exceptions, ERISA applies to all employee

benefit plans established or maintained by an employer engaged in commerce.” Id. at 239-

40 (citing 29 U.S.C.A. § 1003(a)).

       Here, the court finds ERISA clearly governs the policy in dispute under 29 U.S.C. §

1003(a) and the Fourth Circuit’s standard, as expressed in Custer. 12 F.3d at 417-18 (adopting the

standard identified in Donovan, 688 F.2d at 1373). Specifically, the circumstances establish that a

“plan, fund or program” existed because “a reasonable person can ascertain the intended benefits,

a class of beneficiaries, the source of financing, and procedures for receiving benefits.” Donovan,

688 F.2d at 1373; Tucci v. First Unum Life Ins. Co., 446 F. Supp. 2d 473 (D.S.C.2006) (applying

the Custer standard to a long term disability insurance plan).

       As stated by Defendant,

       [t]he Plan [d]ocuments demonstrate: (1) the Plan was established and is maintained
       by Michelin (ECF No. 1-2 at 174 (noting in the [Summary Plan Description] that
       Michelin provides for income protection through its Long Term Disability Plan and
       that “[i]t is also Michelin’s goal to provide support to employees unable to work
       due to an illness or accidental injury.”); id. at 283 (describing Michelin North
       America as the Plan Sponsor); id. at 353 (describing Michelin North America as
       the contract holder of the LTD insurance policy); id. at 409 (Michelin is the plan
       sponsor and plan administrator)); (2) the Plan provides certain group disability
       benefits to eligible full-time Michelin employees (id. at 179-180, 374, 377, 402,




                                                 5
     3:20-cv-02850-JMC          Date Filed 02/23/21       Entry Number 14         Page 6 of 10




       404 (summarizing benefit and eligibility requirements)); and (3) benefits under the
       Plan are funded by Prudential through the Policy, which is paid for by Michelin (id.
       at 380-81, 400 (explaining how much Prudential will pay if employee is eligible for
       benefits and that Prudential makes payments to employee); id. at 371 (explaining
       that for basic LTD benefits[,] “[t]he entire cost of your coverage under the plan is
       being paid by your Employer.”); id. at 409-410 (explaining that the Plan is
       underwritten by Prudential and that Prudential provides benefits)). The Plan
       Documents also provide the procedures for reporting of claims to Prudential and
       specifically advise participants of their rights under ERISA. (Id. at 410-412.) The
       Michelin Pension and Benefits Appeals Board is the named Plan Administrator.
       (Id. at 283.) Michelin is responsible for, among other things, paying premiums to
       Prudential and providing records to Prudential of who is and who is not an eligible
       participant. (Id. at 283, 358, 360).

(ECF No. 10 at 3-4.) After a thorough review of the record, the court concurs with Defendant that

the policy at issue is governed by ERISA. Indeed, Plaintiff seems to concede this fact. (See ECF

No. 5-1 at 5 (“[W]herein this Complaint alleges wrongful conduct by Defendant that is unrelated

to Prudential’s duties under the LTD plan governed by ERISA.”).)

       Accordingly, as ERISA applies to the policy in dispute here, the court next turns to whether

ERISA also preempts Plaintiff’s state law claims.

       B. ERISA Preemption of State Law Claims

       ERISA contains a specific preemption clause which states: “[e]xcept as provided in

subsection (b) of this section, the provisions of [ERISA] shall supersede any and all state laws

insofar as they may now or hereafter relate to any employee benefit plan[.]” 29 U.S.C. § 1144(a)

(2012). “A ‘state law’ includes ‘all . . . decisions . . . of any State’ . . . . Thus, in appropriate

circumstances, state common law claims fall within the category of state laws subject

to ERISA preemption.” Griggs v. E.I. DuPont de Nemours & Co., 237 F.3d 371, 378 (4th Cir.

2001) (quoting 29 U.S.C. § 1144(c)(1) (1999)). “A [state] law ‘relates to’ an employee benefit

plan, in the normal sense of the phrase, if it has a connection with or reference to such a plan.” Shaw

v. Delta Air Lines, Inc., 463 U.S. 85, 96-98 (1983) (footnote omitted) (stating that Congress used




                                                  6
     3:20-cv-02850-JMC          Date Filed 02/23/21     Entry Number 14        Page 7 of 10




the words “relate to” in their “broad sense”). In Pilot Life Ins. Co. v. Dedeaux, the Supreme Court

of the United States agreed that ERISA is the “exclusive vehicle for actions by ERISA plan

participants and beneficiaries, asserting improper processing of a claim for benefits[.]” 481 U.S.

41, 52 (1987). Thus, “after Pilot Life, any contention that the state law claims here are

not preempted by ERISA would be frivolous[.]” Maker v. Health Care Corp. of Mid-Atlantic, 872

F.2d 80, 82 (4th Cir. 1989).

       The question of whether Plaintiff’s state law causes of action are completely preempted is

determined by inquiring into whether they “fit within the scope of ERISA’s § 502(a) civil

enforcement provision, and as such, whether they [are] properly converted into federal

claims.” Sonoco Prod. Co. v. Physicians Health Plan, Inc., 338 F.3d 366, 371 (4th Cir.

2003) (quoting Darcangelo v. Verizon Communications, Inc., 292 F.3d 181, 187 (4th Cir. 2002)).

The Fourth Circuit has adopted the Seventh Circuit’s test for determining whether a state claim is

completely preempted by ERISA’s § 502(a) provision. Id. at 372. This test sets forth three

requirements to establish complete preemption:

       (1) the plaintiff must have standing under [ERISA] § 502(a) to pursue its claim; (2)
       its claim must fall[ ] within the scope of an ERISA provision that [it] can enforce
       via § 502(a); and (3) the claim must not be capable of resolution without an
       interpretation of the contract governed by federal law, i.e., an ERISA-governed
       employee benefit plan.

Id. (citation and quotations omitted).

       “ERISA includes expansive preemption provisions which are intended to ensure that

employee benefit plan regulation would be exclusively a federal concern.” See Aetna Health, Inc.

v. Davila, 542 U.S. 200, 208 (2004) (internal citations and quotations omitted); see 29 U.S.C. §

1144(a)(2012) (stating that ERISA ”shall supersede any and all State laws insofar as they may now

or hereafter relate to any employee benefit plan” that is covered by ERISA). “The policy choices




                                                 7
     3:20-cv-02850-JMC           Date Filed 02/23/21        Entry Number 14         Page 8 of 10




reflected in the inclusion of certain remedies and the exclusion of others under the federal scheme

would be completely undermined if ERISA-plan participants and beneficiaries were free to obtain

remedies under state law that Congress rejected in ERISA.” See Pilot Life, 481 U.S. at 54.

Therefore, as reiterated by the Supreme Court, “any state law cause of action that duplicates,

supplements, or supplants the ERISA civil enforcement remedy conflicts with the clear

congressional intent to make the ERISA remedy exclusive and is therefore pre-empted.” Aetna,

542 U.S. at 200-01.

        Here, the court finds ERISA completely preempts Plaintiff’s state law claims. First the

court finds Plaintiff has standing under ERISA’s § 502(a), because he is a “participant” of the plan.

See 29 U.S.C. § 1132(a)(3)(2012). ERISA defines a “participant” as “any employee . . . who is or

may become eligible to receive a benefit of any type from an employee benefit plan.” 29 U.S.C. §

1002(7). Plaintiff thus has standing under ERISA’s § 502(a) to pursue his claim. See Tucci, 446 F.

Supp. 2d at 480.

        Second, Plaintiff’s claims fall within the scope of an ERISA provision that he can enforce

via ERISA’s § 502. Section 502(a)(1)(B) allows a plaintiff to bring a claim “to recover benefits

due to him under the terms of a plan.” Plaintiff seeks the payment of benefits that he alleges are

due to him. Plaintiff specifically seeks damages, inter alia, for “loss of benefits.” (ECF No. 1-1 at

8.) He also requests his “loss of income” that stems in part from “Defendant’s false statement” to

Prudential which resulted in the termination of “Plaintiff’s LTD benefits[.]” (Id. at 6.) Likewise,

he asks for his “loss of earnings” based upon Defendant “falsely accus[ing] Plaintiff of not

disclosing his medical information during his pre-employment physical examination and thereby

taking action . . . to harm Plaintiff.” (Id. at 7.) This type of relief appears to fall within the type of

remedies for which ERISA’s § 502 provides. See, e.g., Singh v. Prudential Health Care Plan, Inc.,




                                                    8
     3:20-cv-02850-JMC          Date Filed 02/23/21       Entry Number 14        Page 9 of 10




335 F.3d 278, 290-91 (4th Cir. 2003) (holding a health maintenance organization (HMO)

member’s claims that sought the return of plan benefits fell within the scope of ERISA civil

enforcement provision and were completely preempted); see also Darcangelo v. Verizon

Communications, Inc., 292 F.3d 181, 195 (4th Cir. 2002); Tucci, 446 F. Supp. 2d at 480.

        Finally, Plaintiff’s claims cannot be resolved without an interpretation of the plan which

he claims provides these benefits. Plaintiff posits Michelin made false claims to Prudential that

Plaintiff had not disclosed prior medical conditions and was terminated for cause, leading to

Prudential’s denial of his LTD benefits under the plan. (ECF No. 1-1 at 4 ¶¶ 30-36.) The court

cannot resolve these allegations without reviewing and interpreting the policy at issue. See,

e.g., Powell v. Chesapeake & Potomac Tel. Co., 780 F.2d 419, 422 (4th Cir. 1985) (“To the extent

that ERISA redresses the mishandling of benefits claims or other maladministration of employee

benefit plans, it preempts analogous causes of action [including contract and tort claims], whatever

their form or label under state law.”); Tucci, 446 F. Supp. 2d at 481.

        Lastly, the court observes that Plaintiff’s Motion to Remand relies heavily on Darcangelo

to insist ERISA does not preempt his claims. See 292 F.3d at 186-87. Yet in Darcangelo, the

Fourth Circuit concluded certain of the plaintiff’s state law claims were not preempted by ERISA

because in essence the claims alleged a plan administrator undertook “non-fiduciary wrongful

conduct . . . that [wa]s unrelated to their duties under the ERISA plan.” Id. at 195. By contrast, the

Fourth Circuit also noted that ERISA preempts state law claims “involv[ing] alleged misconduct

by an administrator that was clearly undertaken in the course of carrying out duties under a plan.”

Id. at 191.




                                                  9
     3:20-cv-02850-JMC         Date Filed 02/23/21       Entry Number 14        Page 10 of 10




       The court finds that Plaintiff’s claims allege misconduct by Michelin in performing its

duties under the plan. The plan establishes that Michelin, the plan’s administrator,3 has a duty to

inform Prudential of those eligible and ineligible to be a plan participant. (See ECF No. 1-2 at

360.) Plaintiff claims Michelin committed fraud and negligence by falsely informing Prudential

“that Plaintiff did not disclose” certain medical conditions, ultimately leading to the termination

of Plaintiff’s LTD benefits. (ECF No. 1-1 at 5-7.) Plaintiff further contends this purportedly untrue

conveyance of information amounted to an unfair and deceptive act. (Id. at 7-8.) As these claims

rest on Michelin’s performance of its duties under the plan, Plaintiff’s state law claims are

completely preempted by ERISA. Plaintiff’s Motion to Remand must therefore be denied.4

                                        IV.     CONCLUSION

       For the foregoing reasons, the court DENIES Plaintiff’s Motion to Remand. (ECF No. 5.)

IT IS SO ORDERED.




                                                      United States District Judge
February 23, 2021
Columbia, South Carolina




3
  Plaintiff appears to contend he has not sued the plan’s administrator, and thus ERISA does not
preempt his state law claims. However, as emphasized by Defendant, Plaintiff has indeed sued the
administrator of his plan regarding LTD benefits. (ECF No. 1-2 at 283, 409 (identifying Defendant
and The Michelin Pension and Benefits Appeals Board as the plan’s administrator).) See 29 U.S.C.
§ 1002(16)(A) (defining an “administrator” in part as “the person specifically so designated by the
terms of the instrument under which the plan is operated”). Moreover, the fact Michelin “delegated
authority to . . . Prudential” regarding LTD benefits claims does not assuage its status as the plan
administrator or the duties it performed as the plan administrator. (ECF No. 1-2 at 179.)
4
  As Plaintiff’s claims are completely preempted by ERISA, the court need not reach Plaintiff’s
contention that the court lacks subject matter jurisdiction due to a lack of diversity of citizenship.
(ECF No. 5-1 at 10-11.)



                                                 10
